706 N.W.2d 482 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST William Albert PLUMMER, a Minnesota Attorney, Registration No. 201375.
No. A05-1026.
Supreme Court of Minnesota.
November 30, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition *483 for disciplinary action alleging that respondent William Albert Plummer has committed professional misconduct warranting public discipline, namely, that respondent unintentionally temporarily misapplied and failed to safeguard funds that came into his possession as a representative payee for a minor Social Security beneficiary, commingled personal and client funds in his trust account, failed to maintain proper trust account books and records, deposited an advance fee payment into his business account instead of his trust account, disbursed client funds from the trust account by way of cash held back from a deposit rather than by a check, and failed to fully cooperate in the disciplinary investigation, in violation of Minn. R. Prof. Conduct (MRPC) 1.15(a), (b), (c), and (h), 8.1(a)(3), 8.4(c) and (d) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 60-day suspension followed by two years of probation subject to the following conditions:
(i) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(ii) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(iii) Respondent shall maintain law office and trust account books and records in compliance with Rule 1.15, MRPC, and LPRB Opinion No. 9. These books and records include the following: client subsidiary ledgers, checkbook register, monthly trial balances, monthly trust account reconciliations, bank statements, canceled checks, duplicate deposit slips and bank reports of interest, service charges and interest payments to the Lawyer Trust Account Board. Such books and records shall be made available to the Director within 30 days of the approval of this stipulation and thereafter shall be made available to the Director at such intervals as he deems necessary to determine compliance.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent William Albert Plummer is suspended from the practice of law for 60 days, effective 14 days from the filing of this order. Upon reinstatement, respondent shall be placed on probation for two years from the date of the reinstatement order subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice
*484